DANIEL PEARSON, Judge.
This appeal is from an order of the trial court enforcing a judgment of the District of Columbia which gave the appellee temporary custody of the minor children of the parties. It appears that subsequent to the entry of the order appealed from, the Superior Court of the District of Columbia entered its judgment awarding the appellee permanent custody of the minor children. No practical result can be attained by our review of the questions raised on this appeal which have been mooted by the action of the Superior Court of the District of Columbia. Dehoff v. Imeson, 153 Fla. 553, 15 So.2d 258 (Fla.1943); Young v. Quinn, 351 So .2d 1076 (Fla. 4th DCA 1977); Gulf Life Insurance Company v. Newell’s Incorporated, 226 So.2d 858 (Fla. 4th DCA 1969); In re Estate of Lindsay, 207 So.2d 736 (Fla. 4th DCA 1968); F. S. Bliven v. Turville, 100 So.2d 91 (Fla. 2d DCA 1958). Conceding mootness, the appellant urges that the issues in this case are “capable of repetition, yet evading review” and that, therefore, we should retain jurisdiction and entertain this appeal. We disagree. See Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973).
Accordingly, the appeal is dismissed.